CALOGERO, Chief Justice,
additionally concurs with reasons.
Defendant applied to the court of appeal for supervisory writs, seeking review of the ruling of the district court denying his motion to quash. On May 3, 2002, the court of appeal denied the writ application. Defendant applied for rehearing from the 'denial of the writ application. On June 3, 2002, the court of appeal denied the application for rehearing, noting that such an application will not be considered where the court of appeal has denied the original writ application and citing Uniform Rules-Courts of Appeal, Rules 2-18.7 and 4-9. Defendant then filed his application for supervisory writs in this court postmarked July 3, 2002, thirty days from the date of the denial of rehearing, but sixty-one days after the court of appeal’s original writ denial.
Supreme Court Rule X, § 5(a) provides that an application shall be made within thirty days of the mailing of the notice of denial of rehearing or the judgment on *1027rehearing “in those instances where a rehearing is allowed.” Because Uniform Rules-Courts of Appeal, Rule 2-18.7 does not allow a rehearing from a writ denial, the thirty days for taking writs to this court commenced from the court of appeal’s May 3, 2002 writ denial, rendering defendant’s July 3, 2002 application untimely.